REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments, arguments and declaration have overcome the rejections of the office action mailed 07/27/21.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 4, 6, 9, 11, 14, 16, 19, 21-24 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s method is drawn to a method for use of paclitaxel or a salt thereof and l-(2-deoxy-2-fluoro-4-thio-β-D-arabinofuranosyl)cytosine or a salt or prodrug thereof in the treatment of a tumor in a mammal comprising administering a therapeutically effective dose of paclitaxel or a salt thereof and a therapeutically effective dose of l-(2-deoxy-2-fluoro-4-thio-β-D-arabinofuranosyl)cytosine or a salt or prodrug thereof to a subject mammal in need of such treatment, wherein the tumor is pancreatic cancer, the paclitaxel is nab-paclitaxel, and the amount of the l-(2-deoxy-2-fluoro-4-thio-β-D-arabinofuranosyl)cytosine or the salt or prodrug thereof used is 1 to 100-fold molar amount of the paclitaxel or the salt thereof. 
This instant method is not taught or suggested in the prior art and is unobvious over the prior art. In fact, the prior art does not teach or suggests the specific recited steps claimed in Applicant’s method. Furthermore, Applicant’s method provides unexpectedly superior results which rebut any prima facie case of obviousness and support the

However, the actual T / C when Abx and Compound A are used together is 5.2%. Also, a synergistic effect is observed when Abx and gemcitabine are used in combination, but the synergistic effect when Abx and Compound A are used together is stronger than when Abx and gemcitabine are used together. And, in paragraph [0050], this stronger synergistic effect of the 
present invention is explained by using a combination index (Cl) (as set forth in Applicant remarks).
Furthermore, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623